Case: 16-20778      Document: 00514362820         Page: 1    Date Filed: 02/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-20778
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 26, 2018
                                                                           Lyle W. Cayce
PETER RENO,                                                                     Clerk


                                                 Plaintiff-Appellant

v.

ADRIAN GARCIA, Sheriff,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-1156


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Peter Reno, currently Texas prisoner # 02129861, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint. Reno maintains that the
defendant violated his constitutional rights. We review de novo the district
court’s dismissal of Reno’s complaint as frivolous and for failure to state a claim
under 28 U.S.C. § 1915A. See Green v. Atkinson, 623 F.3d 278, 279-80 (5th Cir.
2010).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20778    Document: 00514362820     Page: 2   Date Filed: 02/26/2018


                                 No. 16-20778



      Reno asserts that the defendant violated his Thirteenth Amendment
right against involuntary servitude by requiring him from June 3, 2014, to
March 26, 2015, when he was a pretrial detainee and a parole violation
detainee, to clean the cells in which he was housed. He contends that he should
not have been forced to work until he was adjudicated guilty of the new
criminal offense or his parole was revoked.
      Reno’s parole status is irrelevant to the Thirteenth Amendment analysis.
What is relevant is that during the time period at issue, Reno was a detained
duly convicted felon who had not yet finished serving his lawful sentence. This
court has held that an inmate sentenced to imprisonment, even when the
prisoner is not explicitly sentenced to hard labor, cannot state a viable
Thirteenth Amendment claim if the prison system requires him to work.
Loving v. Johnson, 455 F.3d 562, 563 (5th Cir. 2006); Ali v. Johnson, 259 F.3d
317, 318 (5th Cir. 2001); Murray v. Miss. Dep’t of Corr., 911 F.2d 1167, 1167-
68 (5th Cir. 1990); Watson v. Graves, 909 F.2d 1549, 1552, 1556 (5th Cir. 1990);
Wendt v. Lynaugh, 841 F.2d 619, 620-21 (5th Cir. 1988); see also Channer v.
Hall, 112 F.3d 214, 215-19 (5th Cir. 1997); Brooks v. George Cty., Miss., 84 F.3d
157, 162-63 (5th Cir. 1996); Smith v. Dretke, 157 F. App’x 747, 747-48 (5th Cir.
2005).   Consequently, the district court did not err in dismissing Reno’s
Thirteenth Amendment claim.
      Reno’s claims regarding his administrative grievances were also
properly dismissed. As the district court determined, Reno has no right to have
his grievances resolved in his favor or to have his claims reviewed pursuant to
a grievance process that is responsive to his perceived injustices. See Geiger v.
Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005). The failure of the defendant to
process or resolve Reno’s grievances does not implicate his constitutional rights



                                       2
    Case: 16-20778    Document: 00514362820     Page: 3   Date Filed: 02/26/2018


                                 No. 16-20778

or give rise to a cognizable § 1983 claim. See id. Further, to the extent Reno
claims for the first time on appeal that he should not have to exhaust his
administrative remedies prior to filing suit, we decline to consider this claim.
See State Indus. Prod. Corp. v. Beta Tech., Inc., 575 F.3d 450, 456 (5th Cir.
2009) (internal quotation marks and citation omitted); Johnson v. Johnson,
385 F.3d 503, 515 (5th Cir. 2004).
      For the foregoing reasons, the district court’s judgment is AFFIRMED.
This court’s affirmance and the district court’s dismissal are counted as one
strike under 28 U.S.C. § 1915(g). Adepegba v. Hammons, 103 F.3d 383, 387-
88 (5th Cir. 1996). Reno is WARNED that if he accumulates three strikes, he
will not be allowed to proceed in forma pauperis in any civil action or appeal
unless he is under imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED




                                       3